Territory of Michigan, to wit
The United States of America to the Marshall of the territory of Michigan:
Whereas you was lately Commanded that you Should cause to be levied of the goods & chattels, lands, & tenements, within the territory of Michigan, of Charles Curry, late of Detroit, merchant, as well a certain debt of two thousand dollars & one Cent which the United States of America, in our Supreme Court, before our judges, at Detroit, recovered against him, for a debt, and also Seventeen dollars thirty Seven & half cents which were awarded to the Said United Statesof America for their costs and charges, and that you Should have that money before our Judges, at Detroit, on the third monday in September next following, to wit in 1808—to render to the Said United States of America for their debt, Costs & Charges aforesaid; And you, at that day, Sent to our judges, at Detroit, that you had levied the goods & chattels of the Said Charles Curry, which remained on hand, as the Sale had been delayed by order of the Collector of the Customs at Detroit; therefore we being desirous that the Said United States be *124Satisfied their debt, costs & charges, You are hereby commanded that you Sell or cause to be Sold of the goods & chattels, lands & tenements of Said Charles Curry mentioned in your return, to wit, one house and lot, formerly Owned by Dr Joseph Wilkinson, junior, as the property of Said Charles Curry & James Abbott, together with one mare, one cart, three beds, one dozen chairs, two looking glasses, one bed-stead, which remain on hand unsold by the direction of the Collector of the United States Customs, at Detroit, and every part thereof, for the best price that can be got for the Same, So that you have that money arising from Such Sales before our Judges at Detroit, on the third monday in September next, to render to the Said United States of America for their debt, costs & charges aforesaid; and have there this writ; Witness Augustus B. Woodward chief judge of our Said Supreme Court, the ninth day of June, one thousand eight hundred nine. Peter Audrain Clk S.C.
filed in court Ist octber 1807
Peter Audrain Clk
Joseph Wilkinson
[Case 53, Paper 4]
Treasury Department
N° 19.060 Auditor’s Office February 17th 1807
I have examined and adjusted the accounts of Joseph Wilkinson, collector of the customs for the district of Detroit in the territory of Michigan; commencing on the first day of January, and ending on the tenth day of June 1806; and find that he is chargeable with the following sums viz:



*125I also find that he is entitled to the following credits viz:
By payments to Inspectors &c. to 31st March 1806 for repairs of the revenue boat including the sum of 60 dollars, costs of sundry suits instituted against Matthew Ernest late collector and his sureties................. 278.32
“ payments to Inspectors &c. to June 10th for hire of sundry persons employed in the revenue boat including the sum of 40 dollars cost of two actions against the sureties of David Duncan late collector................. U5-97
“ Amount of the following sums in cash paid, and uncollected bonds, transferred to Stanley Griswold collector of the customs his successor in office for which the said Griswold is to be debited & held accountable,.........viz.
In cash................ 923.95
Uncollected bonds........... 390.49 i.314.44
“ Salary to the collector from Ist January to 10 June 1806 a 250 dollars pr ann.................... 111.26
commission on 652.62 dollars at 3 pr cent........ 19.58
And that the balance due from the said collector to the United States on the 11th June 1806 amounts to . . 4.085.82
Dollars....... 5.985.39
As will appear by the statement and accounts herewith transmitted for the decision of the comptroller of the Treasury thereon.
R. Harrison Auditor
To Gabriel Duvall Esquix-e Comptroller of the Treasury
Treasury Department
Comptx-ollers Office Feb 28. 1807.
admitted & certified
G Duvall
To The Register
Treasury Department
Register’s Office March 4th 1807.
Pursuant to “An Act to provide more effectually for the settlement of accounts between the United States, and Receivers of public money; I Joseph Nourse Register of the Treasury of the United States, do hereby certify that the within is a true copy of the original Report on file in this office. Joseph Nourse Register
*126Be it remembered that Joseph Nourse esquire who has certified the within transcript, is now, and was at the time of doing so, Register of the Treasury of the United States, and that faith and credit are due to his official attestations.—
In Testimony whereof I Albert Gallatin secretary of the Treasury of the United States, have hereunto subscribed my name, and caused to be affixed the seal of this Department at the city of Washington this fifth day of March in the year one thousand eight hundred and seven. Albert Gallatin
See7 of the Treasury

[In the handwriting of Peter Audrain]